DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 08/12/2019. 
The application has claims 1-20 present. All the claims have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 19 and 20 recite a profile analysis tool.	
The Specification does not mention the recited term. Thus the specification lacks antecedent basis. 

Claim Objections
Claim 1 is objected to because of the following informalities: while the preamble recites an interface tool for a computer system, the claim as written is directed to the computer system elements. It may be better if the preamble recited a computer system comprising an interface tool. Appropriate correction is required.
Similar comments will apply to dependent claims 2-10.

Claim 1 is also objected to because the term “the interface control device” in line 9 lacks antecedent basis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are interpreted as being an electrical, or optical, signal or wave. 
Claim 11:
	Claim 11 recites a "tangible computer-readable medium”. An embodiment of the " tangible computer-readable medium” is an electrical or optical (signal or wave). The applicant’s lack of a definition in the specification requires the examiner to use the broadest reasonable interpretation in the art at the time of the invention. The office policy is to interpret “computer readable media” as non-statutory because “computer readable media” includes “propagating signals” 1351 OG 212 and MPEP 2106.03(I)-(II). The office also interprets “tangible computer-readable medium” as possibly including signals, because a signal could be tangible. 
For purposes of examination, the examiner interprets the recited “tangible computer-readable medium” to include nonstatutory subject material (e.g.  signals, waves, etc.). 
	Accordingly, Claim 11 fails to recite statutory subject matter as defined in 35 U.S.C. 101.
This rejection can be overcome by amending the claim to recite “non-transitory” as part of the media (medium), that is: "non-transitory computer readable storage medium"
tangible computer-readable medium”. Accordingly Claims 12-18 fail to recite statutory subject matter as defined in 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially immediately” in claim 10 is a relative term which renders the claim indefinite. The term “substantially immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear the requisite for time to apply the personalization of claim 10.  For purpose of examination the examiner will interpret the limitation as to apply the personalization using the updated information at all times as the updated data is received (real-time). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “configured to”  “permitting… to”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “personalization engine configured to” in claims 1 and 19.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support can be found in paragraphs  10, 28, 32-35 43-46, 98 and 103 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gill et al. (US 20170206276) in view of Shah et al. (20160379270).

In regards to claims (1 and 11),  Gill teaches an interface tool for a computer system configured to provide personalized website content to a user (see para 0038; user recommendations and real time automatic personalization), wherein the computer system includes: a database for storage of data representative of the user's interaction with existing content presented on the website (see FIG. 1, FIG. 6, 7, 8 and at least para 30, 47, 50); and one or more personalization engines configured (see para 38;  recommendations and real time automatic personalization) to (i) analyze relations between portions of the stored data and (ii) personalize segments of new content based upon the analysis, each segment (see FIG. 1, 6, 7 and 8 and at least para 28, 30-31, 37 41-43 and 50, 58; analyzing and personalizing new content. See para 31, entities can be categorized. On para 28, 31, 32, 34, 40, 50; entity category, outdoor sports is a “category” ); wherein the personalized segments represent a plurality of new content categories for presentation to the user via the website (see para 31, 37, 43; categorizing and connecting entities), 
Gill doesn’t specifically teach the interface control device comprising: a graphical user interface (GUI) configured to allow the user to control presentation of the new content;  and an adjuster permitting the user to control presentation of selective ones of the personalized segments between a range of values.
Shah teaches the interface control device comprising: a graphical user interface (GUI) configured to allow the user to control presentation of the new content;  and an adjuster permitting the user to control presentation of selective ones of the personalized segments between a range of values (see at least FIG. 5 and para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (2 and 12) Gill doesn’t teach, wherein the range of values includes a frequency of presentation of the personalized segments 
Shah teaches wherein the range of values includes a frequency of presentation of the personalized segments (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).


In regards to claim (3 and 13), Gill doesn’t teach wherein the range of values includes from interested to disinterested.
Shah teaches wherein the range of values includes from interested to disinterested (see at least para 12, 37; interface with user interest slide bar to adjust weight. “The value of the weight may be represented on a numeric scale (e.g., from 0 to 10) and gives an indication of the degree to which a user is interested”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).


In regards to claims (4 and 14), Gill doesn’t specifically teach wherein the adjuster includes at least one of a slider, a button, and a dial.
Shah teaches wherein the adjuster includes at least one of a slider, a button, and a dial (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).


In regards to claims (5 and 15), Gill doesn’t specifically teach wherein the user controls the selection.
Shah teaches wherein the user controls the selection. (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (6 and 16), Gill teaches wherein the database is a graph database  (see abstract and Fig. 1, 4-5, 7 element 28 and FIG. 8 and at least para 30-31, 50-51; graphs)

In regards to claims (7 and 17), Gill teaches wherein the data (i) is indicative of content entities of interest to the user and (ii) is stored as nodes (see para 31, 37, 41-43 user to entity graph, nodes with edge weights connecting entities)

(see para 28, 41-42; user engagement level, amount of time interacting with an entity, different weights for each online activity. On Fig. 1 and para 30; user to entity graph is created, interest in mountain bike and helmet. On Fig. 8 and para 50; user to entity graph is updated).

In regards to claim 9, Gill teaches wherein the structure is associated with a numerical value corresponding to a relative weight of the of the user's level of interest in the respective link (see para 28, 41-42; user engagement level, amount of time interacting with an entity, different weights for each online activity. On para  30-31 teaches weighted average of taste. On para 10 teaches edges weights of level of similarity).

In regards to claim 10, Gill teaches wherein the personalization occurs substantially immediately (See para 38, 41; user recommendations and real time automatic personalization derived from graphs, real time is “substantially immediately”).

Claims 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gill et al. (US 20170206276) in view of Shah et al. (20160379270) as a applied to claims above, in view of Skelton et al (US 20130103628)

In regards to claim 19, the claim recite similar limitations as claims 1 and 11 and thus is rejected along the same rationale as claim 1 and 11.

wherein each slice corresponds to one sub-entity within the new entity type, a relative size
of each slice being representative a level of the user’s interest in the sub-entity.
Skelton teaches an interactive interface configured to display a statistical graph (i) representative of the new content entity type and (ii) comprised of slices;
wherein each slice corresponds to one sub-entity within the new entity type, a relative size
of each slice being representative a level of the user’s interest in the sub-entity (see FIG. 2 and at least para 51-54 and at least claim 6; teaches personalization and tuning system using user data and user profile with a pie chart with slices that represent content categories. The interface allows the use to adjust the chart to modify the weight assigned to particular categories).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Skelton, with a reasonable expectation of success. It would have been motivated because it provides the user means to better tune the data (see para 51 and claim 6) 

In regards to claim 20, Gill doesn’t specifically teach wherein the statistical graph represents a cross-section of the user’s personalization profile; wherein the relative size of the slice is adjustable by the user; and wherein adjusting the relative size adjusts a proportionate percentage of the sub-entity appearing in the user’s personalization profile.
Skelton teaches wherein the statistical graph represents a cross-section of the user’s personalization profile; wherein the relative size of the slice is adjustable by the user; and wherein adjusting the relative size adjusts a proportionate percentage of the sub-entity appearing in the user’s personalization profile (see FIG. 2 and at least para 51-54 and at least claim 6; teaches personalization and tuning system using user data and user profile with a pie chart with slices that represent content categories. The interface allows the use to adjust the chart to modify the weight assigned to particular categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Skelton, with a reasonable expectation of success. It would have been motivated because it provides the user means to better tune the data and to infer end user preferences and suggest recommended offerings for the end  (see para 51 and claim 6)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144